         Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 1 of 14



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                 §
                                       §
GALVESTON BAY PROPERTIES,              §          Case No. 19-36075
LLC.                                   §
     Debtor.                           §          Chapter 11
                                       §
                                       §
                                       §
In re:                                 §
                                       §
GALVESTON BAY OPERATING                §          Case No. 19-36077
COMPANY, LLC.                          §
     Debtor.                           §          Chapter 11
                                       §
                                       §

          DEBTORS’ EMERGENCY MOTION PURSUANT TO 11 U.S.C. §§ 105,
          361, AND 364(c) AND FEDERAL BANKRUPTCY RULES 2002, 4001(c)
          AND 9004 FOR INTERIM AND FINAL ORDERS AUTHORIZING THE
          DEBTORS TO INCUR POST-PETITION SECURED INDEBTEDNESS

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
         YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
         RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
         FILE AND SERVE YOUR RESPONSE WITHIN 14 DAYS OF THE DATE
         THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
         THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
         TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
         FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
         HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
         HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
         MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
         THE MOTION AT THE HEARING.

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
         WILL HAVE LESS THAN 14 DAYS TO ANSWER. IF YOU OBJECT TO
         THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
         EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
         FILE AN IMMEDIATE RESPONSE.




                                       1
        Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 2 of 14



       REPRESENTED           PARTIES       SHOULD        ACT      THROUGH         THEIR
       ATTORNEY.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        Galveston Bay Properties, LLC (“GBP”) and Galveston Bay Operating Company, LLC

(“GBOC” and, collectively, the “Debtors”), by and through their undersigned proposed counsel,

hereby file this Emergency Motion for Interim Order and Final Orders Authorizing the Debtors

to Incur Post-Petition Secured Indebtedness (the “Motion”), and in support hereof, respectfully

state as follows:

                                   I.
                SUMMARY OF PROPOSED TERMS OF THE DIP LOAN

        1.      The DIP Lender (defined herein) has proposed the following terms for the DIP

Loan (defined herein):

Debtors/Borrowers:        Galveston Bay Properties, LLC, and Galveston Bay Operating Company
                          LLC, the debtors in possession in the Chapter 11 case filed in the United
                          States Bankruptcy Court for the Southern District of Texas, Houston
                          Division, Case Nos. 19-36075 and 19-36077

DIP Lender:              Grace Oil Investments, LLC (“Grace”), or such entity created and
                         designated by Grace Oil Investments, LLC (the “DIP Lender”). The DIP
                         Lender will has the same ownership as Grace which is a member and
                         manager of each of the Debtors. Grace is an “insider” as defined by 11
                         U.S.C. § 101(31)(B). Grace is owned and controlled by Andrey
                         Korkunov. Accordingly, this is an insider transaction.

Total Amount:            $500,000.00

Interim Amount:          Approximately $250,000

Interest:                Advances under the DIP Loan will bear interest at a rate of 8% per
                         annum

Use of Proceeds:         The initial tranche of the DIP Loan will be in the approximate amount
                         of $250,000, which shall be used by the Debtors pursuant to and in
                         accordance with the Interim Budget attached hereto as Exhibit “A.”

                         The final tranche of the DIP Loan will be in the approximate amount of
                         $250,000, which shall be used by the Debtors pursuant to and in



                                                2
       Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 3 of 14



                     accordance with the Final Budget, which Final Budget shall generally
                     include production-related expenses, insurance, payroll, and legal and
                     professional fees and expenses (as and when approved by the
                     Bankruptcy Court pursuant to the Bankruptcy Code, the Bankruptcy
                     Rules, and the United States Trustee guidelines and procedures).

Events of Default:   In addition to ordinary and customary terms of default as will be set forth
                     in the DIP Loan Documents, the following shall be a default under the
                     terms of the DIP Loan:

                     (a) the Debtors fail to comply with the Budget by (i) incurring
                         expenses in any given week of over 10% percent of the weekly
                         budgeted amount; or (ii) expending post-petition funds in a
                         manner that is contrary to or inconsistent with the Budget,
                         without the DIP Lender’s prior written approval;
                     (b) the Bankruptcy Court has not finally approved the DIP Loan and
                         the DIP Loan Documents within 30 days after the Court enters
                         an interim order approving a portion of the DIP Loan;
                     (c) the Debtors’ bankruptcy case is dismissed or converted to
                         chapter 7;
                     (d) a trustee, receiver, interim receiver, receiver and manager, a
                         responsible officer or an examiner with enlarged powers shall
                         be appointed in this case (having powers beyond those set forth
                         in Bankruptcy Code sections 1106(a)(3) and (4));
                     (e) any other super-priority administrative expense claim or lien
                         which is pari passu with or senior to the claims or liens of the
                         DIP Lender under the DIP Loan shall be granted without the
                         consent of the DIP Lender;
                     (f) the Bankruptcy Court shall enter an order granting relief from
                         the automatic stay to any creditor or party in interest (i) to permit
                         foreclosure (or the granting of a deed in lieu of foreclosure or
                         the like) on any assets of the Debtors which have an aggregate
                         value in excess of $100,000 or (ii) to permit other actions that
                         would have a material adverse effect on the Debtors or their
                         respective estates;
                     (g) an order shall be entered reversing, amending, supplementing,
                         staying for a period of five days or more, vacating or otherwise
                         modifying any interim or final order regarding the DIP Loan, or
                         the Debtors or any of its affiliates shall apply for authority to do
                         so, without the prior written consent of the DIP Lender, or the
                         interim or final DIP financing order with respect to the DIP Loan
                         shall cease to be in full force and effect;
                     (h) any of the DIP Loan Documents shall cease to be effective or
                         shall be contested by the Debtors;
                     (i) the Debtors shall fail to comply with any order of the
                         Bankruptcy Court governing this DIP Loan;
                     (j) the filing of a motion, pleading or proceeding by the Debtors



                                             3
        Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 4 of 14



                           which could reasonably be expected to result in a material
                           impairment of the rights or interests of the DIP Lender or a
                           determination by a court with respect to a motion, pleading or
                           proceeding brought by another party which results in a material
                           impairment;
                       (k) definitive documentation, in form and substance satisfactory to
                           the DIP Lender acting in good faith, shall not have been entered
                           into within fourteen days after the date the Bankruptcy Court
                           approves DIP Loan on an interim basis but prior to entry of a
                           final order approving the DIP Loan, unless such date is extended
                           by the DIP Lender acting in good faith; and
                       (l) such other usual and customary events of default that are
                           reasonably requested by the DIP Lender and approved by the
                           Bankruptcy Court in any final, non-interim order.

Collateral/Priority:   All obligations of the Debtors to the DIP Lender, including, without
                       limitation, all principal and accrued interest, costs, fees and expenses
                       shall be:

                       (a) Entitled to the benefits of Bankruptcy Code § 364(c)(1), having
                           priority over any and all administrative expenses of the kind
                           specified in Bankruptcy Code §§ 503(b) and 507(b) subject to a
                           “Carve Out” for amounts to be paid to: (i) the Office of the
                           United States Trustee under section 1930(a) of title 28 of the
                           United States Code, and (ii) all allowed and unpaid professional
                           fees and out-of-pocket disbursements incurred by the Debtors
                           and any Committee that remain unpaid subsequent to the
                           payment, pro rata with other nonpriority administrative creditors,
                           of such fees and expenses from available funds remaining in the
                           Debtors’ estates for such creditors, in an aggregate amount not
                           exceeding $150,000 (such sum to be calculated by including
                           unused retainer held by any professional subject to the Carve
                           Out), in an aggregate amount not exceeding the budgeted
                           amounts for such unpaid professional fees and disbursements as
                           reflected in any Budget.
                       (b) Secured pursuant to Bankruptcy Code § 364(c)(2) by a perfected
                           lien on, and security interest in, all of the Debtors’ assets subject
                           only to valid, perfected, existing pre-petition liens.

Remedies:              Upon the occurrence of any Event of Default, the DIP Lender may
                       immediately terminate the DIP Loan, declare the obligations in
                       respect of the DIP Loan to be immediately due and payable and
                       exercise remedies. The Bankruptcy Court shall retain exclusive
                       jurisdiction with respect to all matters relating to the exercise of
                       rights and remedies under the DIP Loan documentation, the DIP
                       Order, and with respect to the Collateral.




                                              4
         Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 5 of 14




 Conditions Precedent: The DIP Lender’s obligation to provide funding under the DIP Loan
                       shall be subject to:

                            (a) With respect to the first tranche, entry of an interim order by the
                                Bankruptcy Court approving the DIP Loan, in a form reasonably
                                satisfactory to DIP Lender, and
                            (b) With respect to the final tranch, entry of a final order by the
                                Bankruptcy Court approving the DIP Loan, in a form reasonably
                                satisfactory to DIP Lender, and executory by the Debtors of the
                                DIP Loan Documents.

 Avoidance Actions:         For the avoidance of any and all doubt, the DIP Lender shall not be
                            granted any liens on any chapter 5 causes of action or commercial
                            tort claims, all D&O claims and claims against or covered by
                            directors and officers insurance policies, if any, and any and all
                            proceeds, products, accessions, rents and profits of or in respect of
                            any of the foregoing exceptions to the DIP Collateral.

                                               II.
                                          JURISDICTION

        2.     This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. Consideration of this Application is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (D) and (O). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                                              III.
                                          BACKGROUND

        3.     On November 1, 2019 (the “Petition Date”), the Debtors filed their voluntary

petitions under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”),

commencing the above styled and numbered cases in the United States Bankruptcy Court for the

Southern District of Texas, Houston Division (the “Bankruptcy Court” and the “Bankruptcy

Cases”). Pursuant to Bankruptcy Code §§ 1107(a) and 1108, the Debtors are operating their

businesses and managing their property as debtors in possession. No trustee or committee has been

appointed in this matter.




                                                   5
         Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 6 of 14



        4.      It should be noted from the outset that this is the second bankruptcy case filed by

Debtor GBP within the last two years and two months. Specifically, a prior chapter 11 bankruptcy

case was filed by Debtor GBP in the Western District of Texas, San Antonio Division on August

9, 2017. That bankruptcy case (the “Prior Chapter 11”), styled and numbered In re Galveston Bay

Properties, LLC, Case No. 17-51905, concluded with the successful confirmation of a chapter 11

plan on February 6, 2018. That chapter 11 plan became effective on February 20, 2018.

Unfortunately, however, projected costs have exceeded projected revenues, resulting in the instant

filing. Additionally, by way of further disclosure, the assets owned by Debtor GBP have also been

involved in an earlier jointly administered bankruptcy case that was previously pending before this

Bankruptcy Court. That case was styled and numbered In re Hydrocarb Energy Corporation et

al., Case No. 16-31922 (the “Hydrocarb Bankruptcy”). Debtor GBP was formed to purchase the

assets from the Hydrocarb Bankruptcy. Much has changed, however, since the assets were

purchased from the Hydrocarb Bankruptcy and since the confirmation of the plan in the Prior

Chapter 11. Specifically, the oil and gas assets involved are now consistently producing. Also,

management and ownership of both GBP and GBOC has changed and each is now run by seasoned

and experienced oil and gas professionals. If successful, the instant Bankruptcy Cases should be

the last need for bankruptcy reorganization.

        5.      GBP holds working interest and leasehold interests in four oil and gas fields in the

shallow waters of Galveston Bay, Texas, known as Fishers Reef, North Point Bolivar, Redfish

Reef and Trinity Bay, and 127 well bores within those fields as well as related assets, including,

but not limited to, gas and oil gathering lines, production lines, gas lift lines to aid in lifting the

oil from the wells, various production platforms equipped with separators, storage facilities,

pressure pumping and lifting equipment to produce these wells, and transport oil and gas to its




                                                   6
         Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 7 of 14



onshore facilities which receive oil, dispose of water and also are used to store equipment and

offices, and living quarters for the crew, pipelines, machinery and production equipment

appurtenant to or used in connection with these assets (the “Oil and Gas Assets”). GBP also holds

a $6,600,000 cash bond posted at the Texas RRC.

       6.      GBOC is the operator for GBP and has similar ownership as the GBP, albeit in

different ownership percentages.

       7.      GBOC owes approximately $1.65MM in trade debt to vendors working on the Oil

and Gas Assets. GBP owes its secured creditors Quintium Private Opportunities Fund, LP and

Shadow Tree Funding Vehicle A-Hydrocarb LLC the approximate amount of $3,000,000.

Approximately $40,000 remains due and payable to the general unsecured creditors of GBP under

its prior plan of reorganization. Insider debt under the prior plan in the amount of $3,000,000

remains unpaid by GBP. The Debtors believe their assets are worth in excess of $10,000,000.00.

       8.      These Bankruptcy Cases were filed to allow the Debtors breathing room to

reorganize and restructure their debt and arrange for funding of all or part of the capital required

to pay its debts and continue operation and development of the Oil and Gas Assets. The Debtors

have an immediate need for an influx of operating capital. This DIP Lending Motion is filed to

address that need.

                                             IV.
                                     RELIEF REQUESTED

       9.      By this Motion, the Debtors seek the Bankruptcy Court's authorization under

sections 364(c) of the Bankruptcy Code to obtain debtors-in-possession funding (the “DIP Loan”)

from Grace. Specifically, the Debtors requests that this Court approve the DIP Loan under the

proposed terms and conditions described above and as further documented in the DIP Loan

Documents or such terms and conditions approved by the Bankruptcy Court after consideration of




                                                 7
        Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 8 of 14



this Motion. The DIP Loan shall be memorialized in a loan agreement, a note or notes, a security

agreement and deeds of trust, and related instruments necessary to fully document the DIP Loan

(collectively, the “DIP Loan Documents”).

       10.      The Debtors seek entry of a final order (the “DIP Order”) authorizing borrowing

in the total aggregate amount of up to $500,000.00 from the DIP Lender. Of this amount, initial

interim financing in the first twenty-one (21) day period is requested in the approximate amount

$250,000. The funds to be extended under the DIP Order will provide the Debtors with operating

capital to allow it to make fund payroll obligations for the Debtors, to pay critical vendors

identified in a separate Critical Vendor Motion, and to fund ongoing operations to maintain the

Debtors’ offshore production.

       11.     The Debtors have, in their best business judgment, determined that the DIP Loan is

vital and necessary to the Debtors’ ability to hold its existing leases and allow the Debtors to

operate in chapter 11 with the ultimate goal of a successful reorganization. Without access to the

DIP Loan, the Debtors will not have funds to finance their operations and continue as a going

concern. Because of the status of current (non-)operations, the Debtors are not generating revenue

to fund necessary expenses and operations and will not for at least 30 days after funding of the

DIP Loan. Consequently, the Debtors’ continued viability and ability to reorganize while

maintaining operations depends heavily upon the approval of the DIP Loan.

       12.     The Debtors submit that the terms of the DIP Loan are fair and reasonable under

the circumstances. The DIP Lender is offering the DIP Loan with the view that this financing will

provide necessary working capital to allow the Debtors to fund existing payroll obligations, and

maintain the leases and offshore assets, thereby maximizing the value of the Debtors’ estates for

all stakeholders. The Debtors intend to move quickly to plan confirmation. A plan and disclosure




                                                8
         Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 9 of 14



statement will be filed no later than December 31, 2019. The Debtors will seek to arrive at a plan

confirmation hearing no later than March 1, 2020, or earlier if possible.

        13.    The Debtors request that this Court approve access to the DIP Loan on an interim

basis pursuant to the twenty-one (21) day budget attached hereto as Exhibit “A”, and on a final

basis according to a final budget to be presented prior to the final hearing designed to cover

operations to confirmation of a plan of reorganization.

                                       V.
                         AUTHORITY FOR RELIEF REQUESTED

        14.    Section 364(b) of the Bankruptcy Code provides:

               The court, after notice and a hearing, may authorize the trustee to obtain
               unsecured credit or to incur unsecured debt other than under subsection (a)
               of this section, allowable under section 503(b)(1) of this title as an
               administrative expense.

11 U.S.C. § 364(b).

        15.     If a debtor cannot obtain unsecured credit allowable as an administrative expense

under section 503(b)(1) of the Bankruptcy Code, a bankruptcy court can authorize the incurring of

debt:

                (1)    with priority over an or all administrative expenses of the kind specified in
                       section 503(b) or 507(b) of [the Bankruptcy Code];

                (2)    secured by a lien on property of the estate that is not otherwise subject to a
                       lien; or

                (3)    secured by a junior lien on property of the estate that is subject to a lien.

11 U.S.C. § 364(c)(1) – (3).

        16.     Additionally, Bankruptcy Rule 4001(c) governs the procedures for obtaining

authorization for post-petition financing and specifies, inter alia, the content, hearing and notice

requires of the motion. See FED. R. BANKR. P. 4001(c)(1) - (3).




                                                  9
        Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 10 of 14



       17.      In seeking the approval of a post-petition loan, bankruptcy courts consider the

following factors in determining whether obtaining post-petition financing pursuant to section

364(c) is appropriate: (i) whether the debtor is unable to obtain unsecured credit under section

364(b); (ii) whether the transaction is necessary to preserve the assets of the debtor’s estate; and

(iii) whether the terms of the transaction are fair, reasonable and adequate under the circumstances.

See In re Los Angeles Dodgers LLC, 457 B.R. 308, 312-13 (Bankr. D. Del. 2011) (noting these

three factors in considering proposed post-petition financing) (citations omitted); In re Farmland

Indus., Inc., 294 B.R. 855, 879 (Bankr. W.D. Mo. 2003) (noting that courts look to various factors

including whether “the proposed financing is an exercise of sound and reasonable business

judgment”).

A.     The Debtors Have Been Unable to Obtain an Offer for Unsecured Financing

       18.      The Debtors have been unable to obtain unsecured credit from any third parties

allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code. The

Debtors have negotiated with the DIP Lender regarding the terms of the proposed DIP Loan, but

the DIP Lender is unwilling to make the DIP Loan to move the Bankrutpcy Cases forward toward

reorganization without a secured lien on all assets of the Debtors subject only to existing, valid,

perfected pre-petition liens. Given the exigent circumstances of the Bankruptcy Cases, the Debtors

believe a first lien would also be required by any other prospective lender, assuming one could be

found. Accordingly, the Debtors submit that they have been unable to obtain unsecured credit.

B.     The DIP Loan is Necessary to Preserve Assets of the Bankruptcy Estates

       19.      The Debtors have inadequate existing revenue to operate their business and to

preserve their bankruptcy estates. As a result, the Debtors submit that entering into the DIP Loan

constitutes an exercise of their sound business judgment because it will allow the Debtors to




                                                 10
        Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 11 of 14



maintain their current level of operations needed to preserve the value of the bankruptcy estates

and progress toward reorganization. Without approval of the DIP Loan, the Debtors will be unable

to pay employees, make insurance payments, or otherwise satisfy its obligations. Accordingly,

the Debtors submit that the DIP Loan should be approved by the Court because it is vital to

preserving estate value.

C.     The Terms of the DIP Loan Are Fair and Reasonable

       20.      The Debtors believe that the terms of the proposed DIP Loan have been negotiated

at arms length and are fair and reasonable under the circumstances. The interest rate is in line with

those found in other debtor in possession loans frequently approved by bankruptcy courts. Further,

the DIP Loan is not priming prepetition liens. As set forth above, given that the Debtors are not

generating sufficient cash, the Debtors submit that they could never obtain a loan under equal or

better terms if they had to go into the capital markets, and that the DIP Loan is necessary and

appropriate under the circumstances. In light of the foregoing, the Debtors submit that the terms

of the DIP Loan should be approved in all respects.

                                       VI.
                       INTERIM HEARING AND FINAL HEARINGS

       21.      An immediate need exists for the Debtors to incur post-petition debt in order to (i)

restart the Debtors’ oil and gas operations, and (ii) to pay ongoing expenses in the ordinary course

of business.

       22.      Without the immediate approval of the DIP Loan for the interim period, the

Debtors will be unable to restart their operations, which will lead to the continued decline in the

value of the Debtors’ estates. Obviously, this would have a severe negative impact upon the

Debtors’ going concern value and ability to successfully create value for all creditors. The Debtors’

businesses are a going concern has a value far in excess of any value that could be obtained



                                                 11
        Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 12 of 14



in a chapter 7 liquidation. Accordingly, the Debtors have requested an expedited hearing (the

“Interim Hearing”) on the interim approval of the DIP Loan.

       23.        Pursuant to Bankruptcy Rule 4001, the Debtors request that this Court authorize

the interim borrowings set forth above under the proposed DIP Loan in order to avoid immediate

and irreparable harm to the bankruptcy estates pending a Final Hearing. The Debtors further

request immediate entry of the Interim Order pursuant to Bankruptcy Rule 4001(b)(2), (c)(2) and

Rules 4001-1(b) and 9013-1 of the Bankruptcy Local Rules for the Southern District of Texas.

The request to enter into the DIP Loan on an expedited basis is necessary to avoid immediate and

irreparable harm to the Debtors and their bankruptcy estates.

       24.        The Debtors further request that this Court schedule the Final Hearing as soon as

this Court’s schedule permits, following 14 days after service of this Motion.

                                               VII.
                                             PRAYER

           WHEREFORE, Debtors respectfully requests that this Court enter an order, substantially

 in the form submitted herewith, (i) authorizing the Debtors to borrow the funds necessary as set

 forth herein pursuant the Interim Budget and the Final Budget; (ii) authorizing the Debtors to

 execute and deliver the DIP Loan Documents and perform such other and further acts as may

 be necessary in connection therewith; (iii) setting a final hearing as soon as this Court’s schedule

 permits, following 14 days after service of this Motion for approval and entry of a final order;

 and (iv) granting the Debtors such other and further relief as this Court may deem just and

 proper.




                                                 12
       Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 13 of 14



Respectfully submitted on this 3rd day of November 2019.

                                            By:        /s/ Kell C. Mercer
                                                  Kell C. Mercer
                                                  Texas Bar No. 24007668
                                                  Kell C. Mercer, PC
                                                  1602 E. Cesar Chavez Street
                                                  Austin, Texas 78702
                                                  Tel: (512) 627-3512
                                                  kell.mercer@mercer-law-pc.com

                                                       AND

                                            By:        /s/ Christopher Adams
                                                  Christopher Adams
                                                  Texas Bar No. 24009857
                                                  cadams@okinadams.com
                                                  Ryan A. O’Connor
                                                  Texas Bar No. 24098190
                                                  roconnor@okinadams.com
                                                  Okin Adams LLP
                                                  1113 Vine St., Suite 240
                                                  Houston, Texas 77002
                                                  Tel: 713.228.4100
                                                  Fax: 888.865.2118

                                            PROPOSED ATTORNEYS FOR DEBTORS


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the forgoing Motion was served upon all
parties on the attached service list pursuant to the Federal and Local Bankruptcy Rules on the 3rd
day of November 2019.

                                            By:       /s/ Kell C. Mercer
                                                  Kell C. Mercer




                                               13
       Case 19-36075 Document 5 Filed in TXSB on 11/03/19 Page 14 of 14




       CERTIFICATE OF ACCURACY PURSUANT TO LOCAL RULE 9013-1(I)

         In accordance with Bankruptcy Local Rule 9013-1(I), I hereby certify to the accuracy
of the matters set forth in the foregoing Motion.

                                            By:       /s/ Kell C. Mercer
                                                  Kell C. Mercer




                                              14
